Case:lQ-OOSSG-jvvb Doc #:1-4 Fiied: 03/05/19 Page 1 of 2

"F_iil in this information to identify your case:

Jabrea N|cOuarier ; :',s. i:. ¢F:;e

F|fSl Nami'.‘ Ml[!dil: N¢'|lnf.‘ LRS! NiimE

Debtor 1

Debtor 2
(Spouse_ ii mmgi Fr~sr Namr~

 

'.'iru'.ltr; N:¢nu- l.r\l r.‘.ur¢t'~

United States Banl<ruplcy Cour‘t for the DiSlFlCt Of |ViiCh'§-ian We$tem

D Check if this is an

Case number .
amended iiian

(lf known)

 

   

 

Officiai Form 108
Statement of lntention for individuals Fiiing Under Chapter 7 ms

 

lf you are an individual filing under chapter 7. you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors.
whichever is earlier. unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors rnust sign and date the form.

Be as complete and accurate as possib|e. if more space is needed. attach a separate sheet to this form. On the top of any additional pages.
write your name and case number (if known).

m List Your Creditors Who Hold Secured Claims

1. For any creditors that you listed in Part 1 of Scheduie D.' Credr'fors Who Hoi'd Clar'ms Sec:ured by Property (Officiai Form ‘iOSD), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property

secures a debt?

as exempt on Scheduie C?

 

 

 

C"edit°r)$ m Surrender the property. m No
name;
t n Retain the property and redeem it. ij Yes

:;;:Y;|On Of i;l Retain the property and enter into a
simuer debt Reaffr`rmatr‘on /-igreemeni.

Cl Reiarn the property and [exp|a:'n]:
Credit°r'$ ;i Surrender the property n No
name: h _ v

‘_.i Retaln the property and redeem lt LI Yes
§;Spc;|r§lon of 0 Retain the property and enter into a
SeCuring debt Reaffr`rrnatr'on Agreerrrenr.

a Retain the property and £expiain]:
Cred"°r’$ :] Surrender the property m No
name:

g Retain the property and redeem it. fl Yeg
5;`;(;§;|0[1 cf :l Retaln the property and enter into a
Securmg debts Reaffrrmairon Agreement.

n Retain the property and [expiain]t
medith 3 Surrender the property a No
name:

L_.i iielam tire properly and redeem it. Ci Yes

Description of
property
securing debt

Oifir‘.ial Fnrm 108

:..] Retain the property and enter into a
Reaffr'rmairon Agreemeni_

ll Retain the property and [expiain]:

 

Statement of intention for individuals Filinn linder Chanter 7

na(.`i€‘. 1

Case:lQ-OOSSG-jvvb Doc #:1-4 Fiied: 03/05/19 Page 2 01 2

van name Jabrea MCQuarter case number simms
Fi¢st Nalnr.~ Middie Namc L.nsi Nnirle

List ¥our Unexpired Personai Property Leases

For any unexpired personal property lease that you listed in Sr:hedul'e G.' Execr.rfory Contracfs and Unexpr`red Leases (Officiai Form 1066).
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

Describe your unexpired personal property leases Wl|l the lease be assumed?
Lessor`s name n No
. . ll Yes

Descrlptlon of leased

property:

Lessor's name [] NO

. . n Yes

Descrlptlon of leased

property:

Lessor's namei m No

Descripiion of leased m Yes

property:

Lessor`s name: m No
m Yes

Description of leased

property:

Lessor`s name: a No
m Ye$

Description of leased

property:

Lessor`s name g No
g Yes

Description of leased

property:

Lessor`s name m No
ill Yes

Descn`ption of leased
property:

Sign Beiow

Under penalty of perjury, i declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired iease.

Signature §§ Debtor 1 Signature of Debior 2

DateOa\ 7 3101 Dale

Nll\'il DU 1 YYYY MMr' DDi Y'\"Y\'

 

 

Officia| Form 108 Statement of lntention for individuals Fiiing Under Chapter 7 page 2

